DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6 are objected to because of the following informalities:  Dependent claims recite an improper format for dependency. It appears from the specification that the Applicant intends to further limit independent claim 1 and not claim additional independent claims for claims 2-6. Proper formatting of dependent claims should be written as follows in amended claim 2 below:

2.	  The funnel cake batter or other batter container according to Claim 1, wherein said conduit means at a second end is joined by conduit means to a first end of a ball valve to shut-off or regulate flow of batter.

Based off this format each dependent claim’s language should be modified. Applicant is encouraged to contact the Examiner for additional information if needed. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
“an inlet pressure valve means” in claim 1 with corresponding structure found in the specification being an inlet pressure valve;
“a gas pressurizing means” in claim 1 with the only thing close to corresponding structure in the specification being CO2 Gas, however CO2 gas alone does not qualify as sufficient structure (please see 112(a) rejection below);
“a conduit means” in claim 1 with corresponding structure found in the specification being a clear, plastic tubing;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose sufficient structure for the gas pressurizing means i.e. a co2 tank or compressor etc. The specification merely states a CO2 gas with no source.
Claims 2-6 are rejected for their incorporation of the above through their dependency of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 include the limitation “a gas pressurizing means” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 2 recites the limitation "said conduit means" and “by conduit means” in lines 1-2. It is unclear if the Applicant means to introduce an additional conduit means or is trying to refer back to the originally introduced conduit means. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said ball valve" in line 1. There is no mention of this feature earlier in the claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said female half of a stainless steel union" in line 1. There is no mention of this feature earlier in the claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said male half of a stainless steel union" in line 1. There is no mention of this feature earlier in the claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said, clear, plastic tubing" in line 1. There is no mention of this feature earlier in the claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 incorporates the container of claim 1 but then begins to reintroduce the structures of claim 1 as if newly recited. It’s unclear whether the Applicant intends to introduce duplicate structures or is referring back to the structures already recited in claim 1; such recitation leaves the parameters of the claim unclear, and insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the dispensing end". There is no mention of this feature earlier in the claim nor in the claims from which this claim depends. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the conduit means and the clear plastic tubing appear to be one and the same but both are recited separately in claim 7 leaving the parameters of the claim unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject In this case claim 6 recites two dependencies therein drawing from the plastic tubing of claim 2 (there is no plastic tubing mentioned in claim 2) and the dispensing wand of claim 1. Thus it is unclear from which claim, claim 6 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spruill (US Patent No. 6,216,921), and further in view of Schnoor (US Patent No. 2,149,633), Succar et al. (US 2010/0075001 A1), Farias, III et al. (US Patent No. 8,091,378), and Groesbeck (US Patent No. 6,926,170).
Re: Claim 1, Spruill discloses the claimed invention including a funnel cake batter or other batter container comprising: 
a generally cylindrical, stainless steel, vessel (28) having top, convex bottom, and side wall defining an interior chamber and an access opening at one 
a releasably locked, stainless steel, closure lid (24) removably and sealingly mounted within said vessel opening for filling and refilling said vessel (Fig. 1, Col. 6, lines 21-22, closure lid); 
a pressure release valve (26) mounted on said closure lid with a sealed passageway in communication with said interior chamber as a means for releasing pressure in excess of 40 p.s.i. therein (Col. 6, lines 15-20, valve for release in excess of 40psi); 
an inlet pressure valve means on said top wall with a passageway in communication with said interior chamber and adapted to be connected with a gas pressurizing means (10, 23) to create a positive pressurization of a batter contained in said interior chamber (Col. 4, lines 62-65, inlet pressure valve for connecting to gas tank); 
a conduit means (38) of sufficient size at a first end is joined to a hole (29)  said bottom of said batter container allowing communication with said interior chamber for permitting flow of said batter there-through;
a removably hand-held, trigger-activated (32A), gun (32A, 40, 42) with dispensing wand (42) removably connected to said batter container 
Spruill teaches the claimed invention as recited above except for the following features: being joined with a removable rubber or plastic drip cap, a cast iron stand with four legs joined to four caster wheels, a centered hole in a container convex bottom being sealed off by a removably food grade stop-flow 
However, Farias teaches a metal container with metal "J" hook affixed to exterior said side wall of said container (Fig. 1, Col. 5, lines 55-60, J hooks affixed to side wall of the container).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include j hooks as taught by Farias and made of steel, since Farias states in column 5, lines 59-60 that such a modification ensures the lid is releasably secured onto the top of the container in a closed position to pressurize properly. Additionally the use of steel is known in the art for its robust material properties and antimicrobial nature, and implemented into Spruill’s device, further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
However, Groesbeck teaches a stand (10) with four legs (11-14) joined to four caster wheels (18) (Fig. 1, Col. 2, lines 42-46, stand, legs, casters).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include j hooks as taught by Groesbeck and a stand made of cast iron, since Groesbeck states in column 2, lines 45-46 that such a modification so the device can be easily rolled to desired locations. Additionally the use of cast iron is known in the art for its robust material and durability making it ideal for movable stand that may bump into things during travel, further it has been held to be within the general skill of a worker in the art In re Leshin, 125 USPQ 416.
However, Succar teaches a removable rubber or plastic drip cap (112) (Fig. 1, Para. 47, 64, plastic cap).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plastic cap as taught by Succar, since Succar states in para. 64 that such a modification can further protect the food component when not in use. Additionally the use of plastic is known in the art for its ease of manufacture and price making it ideal for many applications, further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
However, Schnoor teaches a food grade, stop-flow hollow plastic ball (58) is removably placed in said interior of a food container (31) and allowed to float on said food acting as a stop-flow means when said food container is empty of said food by sealing off a centered hole (42) in said convex bottom (59) (Fig. 3, p. 2, Col. 1, lines 30-40, rubber or the like stop flow hollow ball used with food products).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a plastic cap as taught by Schnoor, since Schnoor states in p. 2, Col. 1, lines 30-40 that such a modification stops the flow of product when the container is exhausted preventing sputtering or incomplete dispensing operations. Additionally the use of food grade plastic is In re Leshin, 125 USPQ 416. Additionally, to locate the hole in the center of the convex bottom would be a matter of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 2, Spruill discloses the claimed invention including the conduit means at a second end is joined by conduit means to a first end of a ball valve (32) to shut-off or regulate flow of batter (Fig. 4, Col. 5, lines 7-9, 67-68, conduit with ball valve).
Re: Claim 3, Spruill discloses the claimed invention including the ball valve having a second end is connected to a female half (34) of a stainless steel union (Fig. 4, Col. 5, lines 7-9, steel union).
Re: Claim 4, Spruill discloses the claimed invention including said female half of a stainless steel union is removably joined to a male half (34A) of said stainless steel union (Fig. 4, Col. 5, lines 10-11, female and male union).
Re: Claim 5, Spruill discloses the claimed invention including said male half of said stainless steel union is joined at a first end to a clear, plastic tubing (38) of sufficient length by means of a plastic pipe to metal pipe stainless steel male adaptor (36) (Fig. 4, Col. 5, lines 15-17, tubing joined to a plastic to metal pipe).
Re: Claim 6, Spruill discloses the claimed invention including aid clear, plastic tubing at a second end is joined to said removably, hand-held, trigger-activated, gun with dispensing wand by means of a second plastic pipe to metal pipe stainless steel 
Re: Claim 7, the rejection of claim 1 above covers the limitations recited in this claim; and Spruill further discloses:
a second end of said conduit means joined to said hole is joined to a first end of a ball valve (32) for regulating and shutting off flow of said batter from said batter container (Fig. 4, Col. 5, lines 7-9, 67-68, conduit with ball valve); 
a second end of said ball valve is joined to a first end of a clear plastic tubing (38) of sufficient length by means of a pipe to metal male adaptor (36) of sufficient size and a stainless steel clamp (22) of sufficient size (Fig. 1, 4, Col. 5, lines 10-15, clamp and adapter with ball valve); 
a second end of said clear plastic tubing is joined by means of a second pipe to male adaptor (36) and a stainless steel clamp (22) to a stainless steel, hand-held, trigger-activated dispensing gun (32A, 40, 42) which is joined at the dispensing end by means of a third pipe to metal male adaptor (40) to a first end of a stainless steel tube (42) of sufficient length and diameter having a forty-five degree bend approximately four to five inches proximal to a second end (Figs. 1, 4, Col. 5, lines 21-29, gun dispensing end joined to bent steel tube with adaptor).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ash, Blachere, Wawzynski, Freudinger, Mede, Daubert, Shih, and Ulysses are cited disclosing various claimed features of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.